Citation Nr: 0935535	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The appellant served with the Washington Army National Guard 
from March 1954 to September 1955, and from May 1957 to 
February 1961, to include periods of active duty for training 
in June 1957, from August 1957 to February 1958, in June 
1958, and in June 1960.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision in which the RO 
denied service connection for hearing loss and for tinnitus 
of the right ear on the basis that the claims were not well 
grounded.  The appellant filed a notice of disagreement (NOD) 
in November 1999, and the RO issued a statement of the case 
(SOC) in February 2000.  In May 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection for hearing loss, and for 
tinnitus of the right ear.  The Appellant filed a substantive 
appeal in July 2003.

In April 2004, the appellant and his nephew testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In October 2004, the Board remanded the claims on appeal to 
the RO for further development.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claims 
(as reflected in the November 2005 SSOC) and returned the 
matters to the Board for further appellate consideration.

In February 2007, the Board again remanded the claims on 
appeal to the RO for further development.  After 
accomplishing further action, the AMC continued the denial of 
the Veteran's claims (as reflected in the June 2008 SSOC) and 
returned the matters to the Board for further appellate 
consideration.

In a January 2007 Informal Hearing Presentation, the 
Veteran's representative included the issue of whether new 
and material evidence has been received sufficient to reopen 
a claim for service connection for bilateral hearing loss.  
The representative also submitted argument pertaining to that 
issue.  The Board notes that in August 1978, the appellant 
filed a claim for service connection for right ear draining 
and also stated that he could not hear.  In November 1978, 
the RO notified the appellant that his claim for service 
connection for draining right ear was denied.  The appellant 
did not appeal this decision.  Currently, the appellant is 
claiming service connection for bilateral hearing loss.  
Although the appellant was previously denied by the RO for 
draining right ear in November 1978 and he did not appeal 
that decision, the Board finds that the appellant's current 
claim for service connection for bilateral hearing loss 
should be adjudicated on a de novo basis, as the previous 
November 1978 RO denial and the current claim for service 
connection are for two distinct disabilities.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As a final preliminary matter, the Board notes that in a June 
1999 letter, the appellant raised the issue of service 
connection for an ankle disability.  Also, in the November 
1999 NOD, the Appellant raised the issue of service 
connection for otitis media of the right ear.  It does not 
appear that either of these claims for service connection has 
yet been addressed by the RO.  As such, these matters are not 
properly before the Board, and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is 
reflected in the Appellant's service treatment records, the 
Appellant has credibly asserted in-service noise exposure, to 
include artillery fire.  

3.  The appellant currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and 
competent, uncontradicted medical opinion tends to attribute 
the Appellant's current bilateral hearing loss to in-service 
noise exposure.  

4.  The Appellant currently has right ear tinnitus, and 
competent, uncontradicted medical opinion tends to attribute 
the appellant's current right ear tinnitus to in-service 
noise exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for right ear tinnitus 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claims for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate these claims 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the appellant's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 
3.6.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

At the outset, the Board notes that while some of the 
appellant's service treatment and personnel records have been 
obtained, the National Personnel Records Center (NPRC) has 
indicated that some of the Appellant's service records were 
likely destroyed in an accidental fire at the NPRC in 1973.  
The Board is aware that in such cases, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
appellant's claims has been undertaken with these heightened 
duties in mind.

The appellant asserts that his exposure to loud noise while 
in service has caused the claimed bilateral hearing loss and 
tinnitus.  Specifically, he contends that he had sharp pain 
in his ears after the cotton he was using as hearing 
protection fell out when he was working around artillery 
fire.  The pain was reportedly followed by running of the 
ears for several months.

The Board notes that the appellant's service personnel 
records show that he served in an artillery unit as a 
cannoneer and ammo handler on 90mm guns.  He had multiple 
periods of ACDUTRA, including an approximate 6-month period 
from August 1957 to February 1958.  

The Appellant's service treatment records reflect no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus, although he did report having running ears.  
Reports of examinations during his service indicate no ear 
disease or defects, with hearing testing results documented 
as 15/15 for whispered voice.

However, that the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, 
pertinent to the appellant's claim for tinnitus, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Audiological testing performed by VA in July 1999 revealed 
auditory thresholds at multiple, relevant frequencies were 40 
decibels or greater, in each ear.  Speech recognition was 92 
percent in the right ear and 100 percent in the left ear.   
The Appellant was diagnosed with mild to severe sloping 
sensorineural hearing loss right greater than left.  The 
appellant also underwent a VA audiological evaluation by a 
physician's assistant in July 1999, at which time he was 
diagnosed with hearing loss and right ear tinnitus.   

The July 1999 audiological testing results establish 
bilateral hearing loss disability as defined in 38 C.F.R. § 
3.385.  The appellant was also diagnosed with right ear 
tinnitus in July 1999.  The question remains, however, as to 
whether there exists a medical nexus between the appellant's 
hearing loss disability and/or tinnitus and his military 
service.

While the appellant's service treatment records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the appellant is competent to 
assert the occurrence of in-service injury, to include in-
service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  Moreover, the Board notes that the appellant 
has submitted statements from three individuals who 
previously worked around artillery.  These individuals noted 
that artillery fire is extremely loud and that during the 
period the appellant served, hearing protection was not the 
norm.  Given the circumstances of the appellant's service, 
the Board finds that he was likely exposed to some, and 
possibly significant, noise exposure in service from 
artillery fire.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the appellant's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154.  

Further, the only medical opinion on the question of whether 
there exists a medical nexus between the Veteran's bilateral 
hearing loss and right ear tinnitus and service is reflected 
in the report of July 1999 VA audiological evaluation, 
performed by a physician's assistant.  The physician's 
assistant discussed the relevant medical history, including 
the appellant's exposure to artillery fire during service, 
and opined that the appellant's complaint of tinnitus in the 
right ear as well as decreased hearing acuity, on a more 
probable than not basis, was significantly affected by 
history of loud noise exposure while on active duty in the 
military working in the artillery career field.  The 
examination report was reviewed and approved by a physician.  

While the VA examiner did not clearly state that the 
appellant's in-service noise exposure caused his hearing loss 
and tinnitus, the opinion seems to suggest as much, given the 
absence of evidence of other significant noise exposure.  The 
Board also finds it significant to note that the medical 
nexus opinion is not contradicted by any other medical 
evidence or opinion of record.  Thus, the competent, 
uncontradicted medical opinion of record tends to attribute 
the appellant's right ear hearing loss and tinnitus to in-
service noise exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Appellant's favor, the Board 
concludes that the criteria for service connection for 
bilateral hearing loss and right ear tinnitus are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right ear tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


